 



Exhibit 10(b)
FOURTH AMENDMENT TO PRIVATE LABEL
BUSINESS CREDIT PROGRAM AGREEMENT
     This Fourth Amendment to Private Label Business Credit Program Agreement
(“Amendment”) is made effective as of the ___day of September 2006, by and
between LESCO, Inc., an Ohio corporation (“LESCO”), LESCO Services, Inc., an
Ohio corporation (“LSI”), AIM Lawn & Garden Products, Inc., an Ohio corporation
(“AIM”), and LESCO Technologies, LLC, a Nevada limited liability company
(“LTLLC” and together with LESCO, LSI and AIM, the “LESCO Parties”), on the one
hand, and GE Capital Financial Inc., a Utah industrial loan corporation
(“Bank”), on the other, and amends that certain Private Label Business Credit
Program Agreement, dated December 16, 2003, by and among Bank and the LESCO
Parties (as the same has been and may further be amended from time to time, the
“Agreement”).
RECITALS:
     WHEREAS, Bank and the LESCO Parties desire to amend the provisions of the
Agreement relating to the financial covenant set forth therein in conjunction
with the replacement of LESCO’s working capital credit facility.
     NOW THEREFORE, in consideration of the following terms and conditions, and
for good and valuable consideration the receipt and sufficiency of which is
acknowledged, the LESCO Parties and Bank agree as follows:
I. AMENDMENTS TO AGREEMENT
     (a) Amendment to Section 6.7(c). Section 6.7(c) of the Agreement is hereby
amended by deleting the existing Section 6.7(c) in its entirety and replacing it
with the following:
(c)(i) LESCO will satisfy the applicable financial covenant set forth on
Schedule 6.7(c) (as determined in accordance with clause (ii) below). Within
forty five (45) days after the end of each fiscal quarter, and ninety (90) days
after the end of each fiscal year of LESCO, LESCO will deliver to Bank a written
certification by the chief financial officer of LESCO certifying that for such
quarter LESCO is in compliance with the applicable financial covenant set forth
in Schedule 6.7(c) or, if not, providing a reasonably detailed explanation as to
the reasons for and the status of LESCO’s non-compliance. Each such certificate
shall set forth in a manner reasonably acceptable to Bank the calculation of
such compliance (including, in any case in which Available Borrowing Capacity
(as such term is defined in Schedule 6.7(c)) is at issue pursuant to Paragraph
(I) of Schedule 6.7(c), the borrowing base certificate (or similar instrument)
upon which such certification is based).
(ii) For the calendar quarter ending on June 30, 2007, if LESCO has at least Ten
Million Dollars ($10,000,000) of “unrestricted cash on hand” (including
“unrestricted cash equivalents” in the form of certificates of deposit,
negotiable instruments or securities subject to immediate sale), then, for the
duration of the Term the “applicable financial covenant” referred to in clause
(i) above shall be

 



--------------------------------------------------------------------------------



 



that set forth in Paragraph (I) of Schedule 6.7(c). If, on the other hand, LESCO
has not met the minimum cash requirement set forth in the preceding sentence as
of June 30, 2007, then, for the duration of the Term the “applicable financial
covenant” shall be that set forth in Paragraph (II) of Schedule 6.7(c). For
purposes of clarity, “unrestricted cash on hand” and “unrestricted cash
equivalents” means cash or cash equivalents available to the LESCO Parties and
with respect to which there do not exist any applicable use restrictions
(including, without limitation, under the Working Capital Credit Facility).
     (b) Amendment to Schedule 6.7(c). Schedule 6.7(c) of the Agreement is
hereby deleted in its entirety and replaced with the revised Schedule 6.7(c)
attached hereto.
II. ADDITIONAL PROVISIONS
     (a) Within fifteen (15) days after the effective date of this Amendment,
LESCO shall pay to Bank Thirty-Two Thousand Five Hundred Dollars ($32,500). Upon
the receipt of such amount, Bank shall allocate Twenty Five Thousand Dollars
($25,000) to the Marketing Fund for use in connection with the implementation
costs of the marketing plans developed by the parties pursuant to Section 5.1 of
the Agreement. Bank shall be entitled to retain the remaining Seven Thousand
Five Hundred Dollars ($7,500) for its own account.
     (b) The provisions of Section 6.7(c) of the Agreement (as hereby amended by
clause I.(a) above) to the contrary notwithstanding, for the calendar quarters
ending September 30, 2006, December 31, 2006 and March 31, 2007, Bank hereby
acknowledges and agrees that LESCO shall not be required to comply with the
provisions of such Section (or the related financial covenant set forth in
Schedule 6.7(c)).
III. GENERAL
     (a) Definitions. Capitalized terms used in this Amendment, unless defined
herein, shall have the meanings specified in the Agreement.
     (b) Authority for Amendment. The execution, delivery and performance of
this Amendment has been duly authorized by all requisite corporate action on the
part of the LESCO Parties and Bank and upon execution by each party, will
constitute a legal, binding obligation thereof.
     (c) Effect of Amendment. Except as specifically amended hereby, the
Agreement, and all terms contained therein, remains in full force and effect.
The Agreement, as amended by this Amendment, constitutes the entire
understanding of the parties with respect to the subject matter hereof.
     (d) Binding Effect; Severability. Each reference herein to a party hereto
shall be deemed to include its successors and assigns, all of whom shall be
bound by this Amendment and in whose favor the provisions of this Amendment
shall inure. In case any one or more of the provisions contained in this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

2



--------------------------------------------------------------------------------



 



     (e) Further Assurances. The parties hereto agree to execute such other
documents and instruments and to do such other and further things as may be
necessary or desirable for the execution and implementation of this Amendment
and the consummation of the transactions contemplated hereby and thereby.
     (f) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Utah.
     (g) Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one agreement. Transmission by facsimile of an executed
counterpart of this Amendment shall be deemed to constitute due and sufficient
delivery of such counterpart; provided however, that the parties hereby agree to
deliver to each other an original of such counterpart promptly after delivery of
the facsimile.
     (h) Effective Date of Amendment. This Amendment shall become effective as
of the effective date set forth below when executed and delivered by the parties
hereto.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the LESCO Parties and Bank have caused this Amendment
to be executed by their respective duly authorized officers as of the date set
forth below.
EFFECTIVE DATE: September 26, 2006

      BANK:

GE CAPITAL FINANCIAL INC.



By:
  /s/ G.A. Laufer
 
   
Name:
  Gregory Laufer 
 
   
Title:
  EVP
 
 
 


LESCO:

LESCO, INC.



By:
  /s/ Michael A. Weisbarth 
 
   
Name:
  Michael A. Weisbarth 
 
   
Its:
  V.P., CFO and Treasurer 
 
 
 


LESCO SERVICES, INC.


By:
  /s/ Michael A. Weisbarth 
 
   
Name:
  Michael A. Weisbarth 
 
   
Its:
  V.P., CFO and Treasurer 
 
 
 


LESCO TECHNOLOGIES, LLC


By:
  /s/ Michael A. Weisbarth 
 
   
Name:
  Michael A. Weisbarth 
 
   
Its:
  V.P., CFO and Treasurer 
 
 
 


AIM LAWN & GARDEN PRODUCTS, INC.


By:
  /s/ Michael A. Weisbarth 
 
   
Name:
  Michael A. Weisbarth 
 
   
Its:
  V.P., CFO and Treasurer 
 
   

4



--------------------------------------------------------------------------------



 



SCHEDULE 6.7(c)
To
Business Credit Program Agreement
LESCO Financial Covenants
From the Program Commencement Date until the expiration or earlier termination
of the Term, LESCO shall satisfy and perform in the manner set forth below
either the financial covenant set forth in Paragraph (I) below or the financial
covenant set forth in Paragraph (II) below (in each case, pursuant to the
provisions of clause (ii) of Section 6.7(c)) and report its compliance therewith
in the manner set forth in clause (i) of Section 6.7(c):
(I) Minimum Availability; Fixed Charge Coverage Ratio. At the end of each fiscal
quarter of LESCO, LESCO, on a consolidated basis, shall have Available Borrowing
Capacity of not less than Ten Million Dollars ($10,000,000); provided that, if
for any fiscal quarter, LESCO fails to satisfy the Available Borrowing Capacity
requirement, then LESCO shall satisfy the Fixed Charge Covenant Ratio set forth
in Paragraph (II) below. LESCO acknowledges and agrees that, if, as of the end
of any fiscal quarter, it is not party to a valid and binding Working Capital
Credit Facility, the financial covenant in Paragraph (II) below shall apply.
(II) Fixed Charge Coverage Ratio. At the end of each fiscal quarter of LESCO,
LESCO, on a consolidated basis, shall maintain a Fixed Charge Coverage Ratio for
the immediately preceding four fiscal quarters, of not less than 1.00 to 1.00.
The costs and expenses incurred by LESCO in connection with the negotiation and
implementation of its Working Capital Credit Facility with National City
Business Credit, as agent, National City Bank, as issuer, and the other lenders
signatory thereto, dated on or about September 27, 2006, shall not be taken into
account in calculating the Fixed Charge Coverage ratio for the fiscal quarter(s)
in which such charges occur.
As used in this Schedule, the following terms shall have the following meanings:
“Available Borrowing Capacity” means, as of any date and for any given amount,
the unqualified right of LESCO to draw such amount on its Working Capital Credit
Facility as of such date.
“Capital Expenditures” shall mean any expenditure made or liability incurred
which is, determined in accordance with GAAP, treated as a capital expenditure
and not as an expense item for the year in which it was made or incurred, as the
case may be.
“Earnings Before Interest and Taxes” shall mean for any fiscal period the sum of
(i) net income (or loss) of the LESCO Parties determined on a consolidated basis
for such period (excluding extraordinary gains and extraordinary non-cash
losses) in accordance with GAAP, (ii) plus all interest expense of the LESCO
Parties determined on a consolidated basis for such period in accordance with
GAAP and (iii) plus all charges against or minus credits to income of the LESCO
Parties for federal, state and local taxes determined on a consolidated basis
for such period in accordance with GAAP.
“EBITDA” shall mean for any fiscal period the sum of (i) Earnings Before
Interest and Taxes for

5



--------------------------------------------------------------------------------



 



such period, (ii) plus depreciation expenses of the LESCO Parties determined on
a consolidated basis for such period, and (iii) plus amortization expenses of
the LESCO Parties determined on a consolidated basis for such period in
accordance with GAAP.
“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA minus Capital Expenditures that were not
specifically funded by Indebtedness (other than advances under the Working
Capital Credit Facility (but excluding letter of credit obligations thereunder))
of the LESCO Parties on a consolidated basis with respect to such period, minus
cash taxes paid by the LESCO Parties on a consolidated basis with respect to
such period minus cash dividends and cash distributions of the LESCO Parties on
a consolidated basis with respect to such period (provided that such dividends
or distributions shall be consistent with any then existing Working Capital
Credit Facility) to (b) Fixed Charges.
“Fixed Charges” shall mean, with respect to any fiscal period, the sum of
(a) cash interest expense of the LESCO Parties determined on a consolidated
basis with respect to such period in accordance with GAAP, plus (b) scheduled
principal payments on Indebtedness of the LESCO Parties on a consolidated basis
with respect to such period (for the avoidance of doubt, Fixed Charges shall not
include any payment on advances under the Working Capital Credit Facility).
“GAAP” means Generally Accepted Accounting Principles in effect from time to
time in the United States, consistently applied.
“Indebtedness” of a person at a particular date shall mean all obligations of
such person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
hedging obligations (e.g. swap contract and similar obligations), indebtedness,
debt and other similar monetary obligations of such person whether direct or
guaranteed, and all premiums, if any, due at the required prepayment dates of
such indebtedness, and all indebtedness secured by a lien on assets owned by
such person, whether or not such indebtedness actually shall have been created,
assumed or incurred by such person. Any indebtedness of such person resulting
from the acquisition by such person of any assets subject to any lien shall be
deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
“Working Capital Credit Facility” means the Revolving Credit and Security
Agreement by and among LESCO and those of its affiliates signatory thereto, on
the one hand, and National City Business Credit, National City Bank and certain
other lenders signatory thereto from time to time, on the other. Working Capital
Credit Facility shall also mean any working capital line or facility entered
into by LESCO and any of its affiliates which replaces the credit facility
referred to in the preceding sentence.

6